Citation Nr: 1710232	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1964, to October 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was scheduled for a personal hearing before a Decision Review Officer (DRO) in May 2014 at his request.  However, he failed to report for the hearing.  In a May 2014 letter, the Veteran indicated that he could not attend the hearing and did not request a new hearing.  Therefore, the Board considers the request for a DRO hearing to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Current bilateral hearing loss, first demonstrated long after the Veteran's service, was not incurred during or as a result of in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he incurred bilateral hearing loss a result of noise exposure during his period of active duty service from March to October 1964.  He contends that although bilateral hearing loss was not demonstrated during service, his current bilateral hearing loss is still etiologically related to the noise exposure he experienced during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2016), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). This is done by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz.

The Veteran's DD 214 confirms his service as a supply handler for the United States Army.  In addition, he earned the Marksman Rifle Badge.  The Veteran has reported that his training during his period of active duty service involved exposure to noise from weapons fire.  The Veteran is competent to report his in-service noise exposure and his reports are consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, his in-service noise exposure is conceded.  

Upon enlistment examination in December 1963, the corrected pure tone thresholds in decibels were as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
28
25
LEFT
30
25
30
32
30

Speech audiometry was not conducted to assess speech recognition ability at that time.  

The only other audiogram in the service treatment records was conducted during a periodic examination in April 1969, well after the Veteran's active duty service.  Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
10

Speech audiometry was not conducted to assess speech recognition ability at that time.

The Veteran denied ear, nose, and throat trouble in December 1963 and April 1969 reports of medical history and there is no other evidence of hearing trouble or decreased hearing acuity in the service treatment records.  

The first evidence of bilateral hearing loss of record is a July 2012 private audiogram, where, although the copy is not entirely legible, it appears that pure tone thresholds were above 40 Hertz at at least 3000 and 4000 Hertz bilaterally.  A VA examination conducted in November 2012 revealed pure tone thresholds above 40 at 2000, 3000, and 4000 Hertz as well as speech recognition scores of 90 percent bilaterally.  

As such, the evidence of record demonstrates that the first two elements of service connection-a current disability and in-service noise exposure-are satisfied.  The question remaining is whether the Veteran's current disability is etiologically related to that in-service noise exposure.  

The 2012 VA examiner, who reviewed the claims file as well as the Veteran's statements and contentions, concluded that the enlistment and 1969 periodic examination during service revealed hearing to be within normal limits bilaterally.  The examiner further noted that there was no threshold shift demonstrated between the two audiograms during service and that, in fact, the hearing thresholds in 1969 were actually better than upon enlistment.  The examiner also cited an Institute of Medicine report which indicated that there is no scientific basis for delayed or late onset noise-induced hearing loss.  Based on the foregoing, the examiner concluded that it is less likely as not that the Veteran's hearing loss is due to in-service noise exposure.  

The Veteran submitted a private opinion dated in June 2013, which documented his reports of gradual loss of hearing over the last several years as well as his reports of significant in-service noise exposure to weapons fire.  The private examiner noted that the in-service audiograms revealed that the Veteran's hearing acuity actually improved between the enlistment examination and the 1969 periodic examination, although hearing acuity at 3000 Hertz was not measured in the later audiogram.  The Veteran reported that he has never had otologic surgery, ear trauma, bleeding from the ear, or frequent ear infections, has never had a stroke, but presently suffers from hypertension and atrial fibrillation.  The private examiner also noted that the July 2012 private audiogram demonstrated bilateral symmetric high-frequency sensorineural hearing loss consistent with aging effects on the cochlea as well as evidence of noise exposure in the right ear at 3000 Hertz.  

The 2013 private examiner concluded that some of the Veteran's hearing loss could be related or aggravated by previous noise exposure occurring during previous military service.  The examiner stated that the VA's reliance on the Institute of Medicine report showing that previous noise exposure does not lead to progressive hearing loss beyond one year of exposure is incorrect.  The private examiner stated that there are several studies which support that conclusion, but cited to and provided the abstracts for two specific studies.  According to the abstracts provided, one indicates that the effects of noise damage may continue long after noise exposure stops, that the mechanism for this is unknown, but presumably that it results from prior noise-induced damage to the cochlea.  The other study concluded that deterioration to hearing may occur after long term exposure to gunshots, even when double hearing protection is used.  The private examiner concluded that the Veteran should be given strong consideration for service-connected or service-aggravated noise-induced hearing loss during his service in the Army.  

The Board concludes that the evidence does not support a finding of service connection for bilateral hearing loss.  Although the noise exposure during the Veteran's 1964 active duty service, which he contends led to his current hearing loss, is conceded, audiograms from enlistment and more than four years after his period of active duty service not only do not demonstrate bilateral hearing loss, but they demonstrate that the Veteran's hearing acuity actually improved.  Moreover, the Veteran specifically denied any ear trouble in 1963 and again in 1969.  The first evidence of bilateral hearing loss came in the 2012 private audiogram, more than 47 years after his discharge from active duty service.  

The 2012 VA examiner concluded that given that the Veteran's hearing acuity was within normal limits during service and, given that his hearing acuity actually improved from enlistment in 1963 to 1969, it was less likely as not that the Veteran's current bilateral hearing loss was incurred during or as a result of his military noise exposure.  

The Board acknowledges the Veteran's contentions that his current bilateral hearing loss was incurred due to his in-service noise exposure and that he should not be denied service connection due to VA's reliance on the premise that noise exposure during service does not result in delayed onset hearing loss.  Indeed, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to chronic hearing loss is commonly known and, therefore, the Veteran's statements that his current symptoms are related to his in-service noise exposure would generally have some tendency to make a nexus more likely than it would be without such an assertion if he were asserting that his symptoms began during service and have continued since.  

However, the Board also notes that the Veteran is not asserting a continuity of symptoms but rather is actually asserting that his current hearing loss, which was demonstrated in the record more than four decades after his noise exposure during active duty service, is in fact delayed onset hearing loss related to his military noise exposure.  The Veteran has not been shown to possess the medical expertise required to make such a complex determination regarding etiology.  

The Board further acknowledges the 2013 private opinion the Veteran submitted in support of his contentions, which was provided by an examiner with the requisite expertise.  However, regarding the abstracts cited, the Board notes that while offering a general description of the possibility of delayed onset hearing loss, those articles do not discuss the nature and etiology of the Veteran's specific symptoms, noise exposure, and onset of hearing loss.  Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty that would heighten its probative value.  Cf. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

To the extent that the 2013 private examiner attempted to provide such an opinion, the opinion expressed in the 2013 report, and the studies cited, are equivocal on the question as to whether hearing loss could be related to noise exposure many decades prior to its onset.  The studies cited conclude that noise exposure may result in or contribute to delayed onset hearing loss, but neither is unequivocal on that subject.  The 2013 examiner stated that the Veteran's bilateral hearing loss could be related to his in-service noise exposure, but does not state that it is at least as likely as not the case in this instance.  

In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 
5 Vet. App. 30 (1993).  The Board finds that the use of the word "could" in the 2013 opinion has the same import.  Therefore, the opinion and the evidence cited as support for the opinion are of limited probative value to this Veteran's case and are insufficient to support a finding of service connection for hearing loss.  

There is no evidence of reports of or treatment for his bilateral hearing loss symptoms for more than 47 years post-discharge from active military service.  The Board also finds significant, as did the VA examiner, that the Veteran's hearing acuity actually improved in the 1969 audiogram.  Even if the Board were to accept the 2013 opinion and cited evidence as sufficient to support a finding that delayed onset is possible, this evidence does not explain how the in-service noise exposure could be linked to current bilateral hearing loss when the 1969 audiogram demonstrates that his hearing acuity actually improved within five years of the conceded noise exposure.  

Finally, the Board finds the 2012 VA examination report to be more probative than the Veteran's statements or that of the 2013 private examiner.  The VA examiner is a medical professional who was able to review the overall record, including the Veteran's history and opinions, and who provided a definitive opinion based upon the evidence of record.  The Veteran, who has not been shown to possess any relevant medical expertise, has expressed his opinion in support of his current claim for service connection, which he is not competent to render.  The private examiner provided an equivocal opinion which is insufficient to support a finding of service connection and which is based upon studies with equivocal findings that do not pertain to the Veteran's specific set of circumstances.  

Based on the foregoing, the Board finds that the evidence weighs heavily against a finding that the Veteran was diagnosed with bilateral hearing loss (or an organic disease of the nervous system) within one year of discharge as the evidence demonstrates the first diagnosis of bilateral hearing loss more than 47 years post-discharge and the Veteran himself has not asserted that his hearing loss began within one year of discharge from service.  As such, the presumptions set forth under 38 C.F.R. §§ 3.307 and 3.309 are not applicable in this case.   

Given the lack of medical evidence sufficient to support of the claim and the VA examiner's opinion against the Veteran's contentions, the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


